Exhibit 10.1
Kaiser Aluminum
2010 Short-Term Incentive Plan for Key Managers Summary
This is a summary of the Kaiser Aluminum short-term incentive program
(STIP) effective January 1, 2010. The STIP performance period is annual. The
2010 program rewards participants for economic value added (“EVA”) versus our
cost of capital with modifiers for safety, business unit, plan and individual
performance objectives.
Purpose of the 2010 Kaiser Aluminum STIP

1.   Focus attention on value creation within Fabricated Products, our core
business segment, and Corporate.

2.   Reward the achievement of aggressive performance goals.

3.   Provide incentive opportunities that are consistent with competitive
market.

4.   Link incentive pay to individual performance as well as our success and
ability to pay.

STIP Philosophy
Compensation should (i) reward management for value creation and the safe
operation of our business, (ii) stand the test of time to provide continuity in
compensation philosophy, (iii) recognize the cyclical nature of our business,
and (iv) provide a retention incentive. In order to achieve success,
participants must continue to seek out and find ways to create value and operate
safely.
Primary Performance Measures

•   EVA will equal our pre-tax operating income (“PTOI”) less a capital charge
calculated as a percentage of our net assets (“Net Assets”). Both PTOI and Net
Assets will be based on our financial statements and certain adjustments
described in more detail below.

  o   Net Assets will equal our Total Assets less Total Liabilities reflected in
the financial statements for our prior fiscal year subject to adjustments to:

  §   Remove the secondary aluminum and hedging business units (formerly Primary
Products)     §   Remove Discontinued Operations     §   Eliminate fresh start
adjustments for PP&E value and intangible assets, including the write-up of
pre-emergence goodwill     §   Eliminate VEBA assets and liabilities     §  
Exclude financing items     §   Exclude capex in progress     §   Add
capitalized value of long-term leases     §   Add prorated value of capital
projects and acquisitions larger than 1% of prior year Net Assets     §  
Exclude deferred income tax assets or liabilities     §   Exclude mark-to-market
assets or liabilities associated with Fabricated Products     §   Others as
recommended by the CEO and approved by our Compensation Committee of the Board
of Directors (the “Compensation Committee”)

 



--------------------------------------------------------------------------------



 



  o   PTOI will be adjusted to:

  §   Exclude LIFO adjustments     §   Exclude mark-to-market and lower of cost
or market adjustments at the corporate level on metal inventory on hand     §  
Add back depreciation associated with step-down in property, plant and equipment
resulting from the implementation of fresh start accounting     §   Amortize the
following non-recurring activities over 36 months if the value exceeds one
percent of Net Assets:

  •   Restructuring charges     •   Gains or losses resulting from asset
dispositions     •   Labor stoppage costs     •   Asset impairment charges

  •   Others as recommended by the CEO and approved by our Compensation
Committee

•   Safety performance will be measured by Total Case Incident Rate (TCIR).

Individual Performance Criteria — Kaiser Aluminum STIP

•   Individual payouts from the 2010 STIP may be adjusted based upon performance
against individual objectives and/or business unit performance.

•   The business unit modifier allows for a plus or minus 50% of target or award
based on the performance of the specific business unit that applies to the
individual.

•   There are up to four categories based on individual objectives or targets
set in the first quarter of each year. Each category allows for an individual
modifier based on percentage of the target; provided, however that the aggregate
of all individual modifiers at target (before adjustment based on actual
performance) shall not exceed 100%.

Target Incentive

•   A monetary target incentive amount for each participant is established for
the STIP based on competitive market, internal compensation balance and position
responsibilities.

•   Participants’ monetary incentive targets are set at the beginning of each
annual STIP performance period.

•   The participant’s monetary incentive target amount represents the incentive
opportunity when certain financial, safety, operational and individual
performance goals are met.

How Incentive Awards Are Determined

•   At the end of the year EVA will be determined and used to calculate the
Award Multiple.

•   Award Multiples calculations are audited by an auditor determined by the
Compensation Committee.

•   The Award Multiple is adjusted within a range of plus or minus 10% based
upon TCIR.

•   The maximum Award Multiple is 3.0 times target.

•   A pool is established based upon the Award Multiple multiplied by the sum of
individual monetary incentive targets for the STIP participants.

•   The entire pool is paid to participants.

 



--------------------------------------------------------------------------------



 



STIP Award

•   Each participant’s base award is determined as the vested monetary incentive
target times Award Multiple.

•   Based on EVA and TCIR performance as well as business unit and individual
performance, the monetary award can be modified in aggregate up to plus or minus
100% of incentive target or base award.

  o   If the award multiple is 1.0 or greater, then the earnings and individual
/ safety performance modifier will be a percentage of the calculated award.    
o   If the award multiple is less than 1.0, then the earnings and individual /
safety performance modifier will be a percentage of incentive target.

Form and Timing of Payment

•   STIP awards are paid, at the Company’s election, in cash, non-restricted
shares of the Company’s common stock or a combination of cash and non-restricted
shares no later than March 15 following the end of the year.

•   Award is conditioned on employment on date of payment unless employment is
terminated:

  o   As a result of death, disability, normal retirement or full early
retirement (position elimination);     o   Involuntarily by the company without
cause; or     o   Voluntarily by the employee with good reason

Other Administrative Provisions

•   The STIP will be reviewed annually.

•   Annual incentive awards paid from the STIP count as additional compensation
for purposes of the Company’s Defined Contribution and Restoration Plans but not
for other Company benefits.

•   All applicable federal, state, local and FICA taxes will be withheld from
all incentive award payments.

•   Retirement or termination: If participant dies or retires under normal
retirement at or after age 65, full early retirement (position elimination), or
is involuntarily terminated due to position elimination, or becomes disabled, on
a date other than December 31 of any year, a pro-rata incentive award is earned
based on actual eligibility during the performance period.

•   Leave of absence participants earn a prorated award based on the number of
months of active employment.

•   Beneficiary designation: In the event of death the deceased participant’s
designated beneficiary will receive any payments due under the STIP. If there is
no designated beneficiary on file with Human Resources, any amounts due will be
paid to the surviving spouse or, if no surviving spouse, to the participant’s
estate.

•   Non transferability: No amounts earned under the STIP may be sold,
transferred, pledged or assigned, other than by will or the laws of descent and
distribution until the termination of the applicable performance period. All
rights to benefits under the STIP are exercisable only by the participant or, in
the case of death, by the participant’s beneficiary.

 



--------------------------------------------------------------------------------



 



•   The STIP may be modified, amended or terminated by the Compensation
Committee at any time. If the plan is terminated, modified or amended, then
future payments from the STIP are governed by such modifications or amendments.
If terminated, then a prorated award will be determined based on number of
months up to termination, and paid before March 15 following the end of the
year.

•   The STIP constitutes no right to continued employment.

•   The Chairman and CEO, with oversight from the Compensation Committee, has
the discretionary authority to interpret the terms of the plan and his decisions
shall be final, binding and conclusive on all persons affected.

 